Citation Nr: 1631426	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  11-29 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel







INTRODUCTION

The Veteran served on active duty from December 1973 to November 1995. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran initially filed a notice of disagreement (NOD) in February 2011 as to the disability rating assigned for his hearing loss.  An October 2011 statement of the case was thereafter issued that increased the disability rating to 10 percent, effective March 22, 2011.  However, in the Veteran's November 2011 formal appeal to the Board, he limited his appeal to his neck disability.  Thus, this decision relates only to that issue.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends, as noted in his February 2011 NOD, that service connection is warranted for a neck disability as related to his in-service flight duties, to include flying over 4000 hours in low level, rough terrain environments, at high speeds, often in bad weather, with severe turbulence, while wearing night vision goggles and a flight helmet, which were extremely heavy and painful to wear.

The Veteran's DD Form 214 shows that he was a flight engineer for 21 years, 11 months.

The Veteran was afforded a VA examination in August 2011 in which the examiner diagnosed degenerative changes and degenerative disc disease C5-C6 and
C6-C7 levels.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that there was no information in the active duty military record of the Veteran having neck problems; his physical examination of February 1995 did not show any spine-related problem.  The examiner stated that neck pain and strain could occur if the neck was held in one position for a long time and if heavy equipment was used on the head; these symptoms should subside with proper rest and would not cause degenerative disease of the cervical spine. 

The Board finds that clarification is required from the August 2011 examiner.  Namely, the VA examiner appeared to base this opinion in part on absence of treatment.  Because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology, clarification is required.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Moreover, the examiner did not address (beyond addressing if heavy equipment were used on the head) the Veteran's contentions that his duties as a flight engineer for over 21 years caused his neck disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the VA examiner who provided the August 2011 opinion.  If that individual is unavailable, document that fact in the electronic claims file, and arrange to obtain a medical opinion from another qualified examiner.  Only arrange for the Veteran to undergo further VA examination if deemed necessary in the judgment of the examiner designated to provide the addendum opinion. 

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

Following a review of all the relevant evidence, the designated examiner should address the following:

(a) Indicate whether degenerative disc disease C5-C6 and
C6-C7 levels became manifest within one year of service separation.

(b) The examiner should offer opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the degenerative disc disease C5-C6 and
C6-C7 levels had its onset in, or is otherwise medically-related to the Veteran's military service, to include his duties as a flight engineer for over 21 years. 

In addressing the above, the examiner must consider and discuss all pertinent medical and lay evidence, to include service treatment records along with the Veteran's lay assertions.

All examination findings/testing (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.
 
2.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for a neck disability in light of all pertinent evidence (to include all evidence added to the claims file since the last adjudication) and legal authority.  If the claim remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




